- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Announcement São Paulo, April 19, 2010  Due to the volcanic eruption in Iceland, some European airports remain closed for landing and take-off operations. Once operations are resumed, we will realize extra flights in order to transport all passengers as fast as possible. If the forecast for the airports reopening tomorrow (Tuesday) materializes, we estimate that our operations will be settled in less than a week. On April 15, airports were closed in England. The next day, April 16, airports in France and Germany had its operations interrupted. On Saturday, April 17, Milans airport (Italy) also closed. We canceled 51 flights so far, which represents roughly 2% of all international flights estimated for the month. Our flight to Madrid operates normally. Investor Relations: Press Agency Contact: Phone: (55) (11) 5582-9715 Media Relations Fax: (55) (11) 5582-8149 www.tam.com.br invest@tam.com.br www.taminforma.com.br www.tam.com.br/ir MVL Comunicação Phone: (55) (11) 3594-0328 equipetam@mvl.com.br About TAM: ( www.tam.com.br ) We have been the leader in the Brazilian domestic market for more than four years, and held a 41.8% domestic market share and 85.3% international market share in March 2010. We operate regular flights to 43 destinations throughout Brazil and we serve 83 different cities in the domestic market through regional alliances. Operations abroad include our flights to 18 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 72 other destinations in the U.S., Europe and South America. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 6.6 million subscribers and has awarded more than 9.7 million tickets. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 19, 2010 TAM S.A. By: /
